By the Court,

Daniels, J.
The first question , arising under the exceptions taken to the decision of the referee is that affecting the jurisdiction of this court over the controversy involved in this action. By the terms of the submission, it was agreed that judgment in the Supreme Court of the State of Hew York, might be entered upon the award, to the end that the matters in controversy should be finally concluded. And the defendant now insists, that the effect of this agreement in the submission, under the provisions made by the statute for correcting mistakes in awards, is such as to exclude the right to grant the same relief in an equitable action. It is not denied that the Court of Chancery originally entertained jurisdiction of, and granted relief in, this class of cases. And such was the settled doctrine of that court when its powers were unabridged by statute. Story says: “In cases of fraud, mistake or accident, courts of equity may, in virtue of their general jurisdiction, interfere to set aside awards, upon the same principles, and for the same reasons which justify their interference in regard to other matters where there is no adequate remedy at law.” (Eq. Jur. § 1451.)
In the later English cases the Court of Chancery declined to exercise this jurisdiction, where the submission provided for enforcing the award by the judgment of a court. This ruling was maintained in several cases as resulting *372from the submission itself, and afterwards upon that combined with the provisions of the statute relating to the execution of awards. Under that statute provision was made for enforcing awards by process of contempt, which, it was declared, should “ not be stopped or delayed in its execution, by any order, rule, command, or process of any other court, either of law or equity, unless it shall be made to appear on oath to such court, that the arbitrators or umpire misbehaved themselves, and that such award, arbitration or umpirage was procured by corruption, or other undue means.” (Nichols v. Roe, 3 Myln & Keen, 431.) This statute, it will be seen, expressly restricted the interference of courts of equity, to certain well defined and limited cases, and excluded the power of correcting mere mistakes, even though appearing upon the face of the award. While the English authorities are entirely in harmony with the prohibitions of this statute, they should not be allowed to exercise a controlling influence upon the decision of this court, untrammeled as it is by any similar restrictions.
The only instance in this State, where the English cases were allowed to prevail as controlling authority, is that of Toppan v. Heath, (1 Paige, 293.) But that was decided when the statute of this State relating to awards was very much like the English act of parliament. And the decisions made by their Court of Chancery could be very properly followed as authority. The statute then in force in this State provided that “ any arbitration or umpirage, procured by corruption or undue means,” should be judged and esteemed void, and of no effect, and accordingly set aside by any court of law or equity. (1 R. L. 126, § 2.)
But this implied restriction upon the j urisdiction of the court no longer stands in the way. For although the present statute confers upon the court designated in the submission, the power, within a certain time, to modify or correct the award, where there is an evident miscalcu*373lotion of figures or an evident mistake in the description of any person, thing or property referred to in the award, still the exercise of the power is not exclusively confined to that court, (2 R. S. 447, § 11,) for the statute afterwards declares that “nothing contained in this title shall be construed to impair, diminish, or in any way affect the power and authority of the Court of Chancery over arbitrators’ awards, or the parties thereto, (2 R. S. 449, § 22,) which is clearly sufficiently comprehensive to restore the original equitable jurisdiction over this class of cases. And that construction was given to it by Denio, J., and concurred in by the court, in the case of Burnside v. Whitney, (21 N. Y. Rep. 148.) His language is that “the party complaining is not to be precluded from availing himself of the more ample powers of the Court of Chancery, if he considers it for his interest to resort to them.” And such was declared by the revisers to have been their intention in the enactment of this section. (3 R. S. 775.) Under this state of the law, the objection made to the jurisdiction of the court is manifestly untenable.
The evidence very satisfactorily proved that the omission of the land in controversy, from the award, resulted from the misapprehension and mistake of the arbitrator. If no description had been given by metes and bounds, there can be no doubt the defendant would have been bound to convey it, under the general designation of the “ Morgan farm.” The award itself, considered with the circumstances that the land omitted from the particular description had been for many years fenced in and used with the rest as one farm, having part of the orchard and the avenues from the highway to and from the farm buildings upon it, and forming part of the door-yard, render the mistake sufficiently obvious for the interposition of the correcting powers of the court. It brings the case directly within the equitable rule, requiring the mistake to be apparent on the face of the award. For, in order to construe it prop*374erly, it should be read, as contracts are where their construction is doubtful, in view of the surrounding circumstances. (Story’s Eq. Jur. §§ 1453-7, and cases there referred to. Bouck v. Wilber, 4 John. Ch. 405. Solomons v. McKinstry, 13 John. 27, 31. Anderson v. Darcy, 18 Vesey, 447.) The assignment was legally sufficient to transfer to the plaintiff the assignor’s right to a deed conveying the premises in, question, without being either witnessed or acknowledged. It was not and, did not profess to be a conveyance of the. land itself, but only of the right of action for the deed. The title to the land was in the defendant, subject to the equitable obligation to convey it to the person named in the award. And the object of the assignment was to transfer the right arising out of this obligation to the plaintiff. This is not such an instrument as falls within the provisions of the statute relating to the manner in which conveyances of land shall be made.
[Erie General Term,
September 4, 1865.
Ho question was made as to the validity of the submission, arising out of the circumstance that Mary J. Morgan was a married woman at the time it was entered into. And it is therefore unnecessary to consider what effect that might have had upon the rights of the parties under the award.
The judgment should be affirmed. ,
Grover, Marvin, Davis and Daniels, "Justices.]